OPINION
PER CURIAM.
Plaintiff-Appellant Brij Gujral (“Gujral”) appeals the district court’s grant of summary judgment for Defendant-Appellee Allstate Insurance Company (“Allstate”). In 1992, Allstate hired Gujral as an employee at will. In Gujral’s employment contract, Allstate reserved the right to unilaterally modify the terms and conditions of Gujral’s employment, the terms of his compensation, and the company manual that would dictate compensation amounts and rules. In 1998, Allstate announced its intent to modify its bonus compensation structure. Before the new bonus structure was fully implemented, Gujral resigned and filed a complaint against Allstate alleging breach of contract and constructive discharge. The district court granted summary judgment for Allstate, and Gujral timely appealed.
On appeal. Gujral argues that the district court erred by (1) granting summary judgment to Allstate on Gujral’s breach of contract claim because Allstate breached an implied covenant of good faith and fair dealing by modifying the structure of Gujral’s compensation: (2) granting summary judgment to Allstate on Gujral’s constructive discharge claim because Allstate’s breach of the employment contract and corresponding reduction of Gujral’s salary forced Gujral to resign: and (3) refusing to consider extrinsic evidence for the purpose of interpreting Gujral’s employment contract.
After careful review of the record, all applicable law, the briefs of the parties, and oral argument by counsel, we conclude that the district court’s Opinion and Order should be affirmed. As the judgment is *705supported by the evidence and the Opinion and Order properly states the relevant principles of law and properly applies them to the facts of this case, no useful purpose would be served by issuing a full opinion. Accordingly, we AFFIRM on the basis of the district court’s well-reasoned Opinion and Order.